Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 03/03/2022; and IDS filed on 03/03/2022.
Claims 1-2, 4, 13, 33, 35, 48, 53 have been amended.
Claims 54-55 have been added.
Claims 1-4, 8, 13, 16, 21-23, 25-26, 33, 35, 47-48, 50-55 are pending in the instant application.
Claims 50-52, 55 are withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Newly submitted claim 55 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 55 recites a “soluble or erodible coating”, wherein originally presented claim 21 recites an “insoluble coating”, which would have been require specie election if claim 55 was originally presented. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 55 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8, 13, 16, 21-23, 25-26, 33, 35, 47-48, 53-54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are rejected because they do not identify the structure, material, or acts set forth in the specification that would be capable of carrying out the functional properties recited in the claims, such as ““lag time of 2 to 8 hours using a USP2 Paddles apparatus and isotonic sodium chloride solution”, “levodopa lag time is approximately 10 minutes to approximately 60 minutes longer than the DOPA decarboxylase inhibitor lag time”. It appears from the specification that these claimed functional properties are achieved from specific formulations that contain specific active ingredients, such as mini-tablets being coating with 76-90% of ethyl cellulose (see [0278]-[0285]), wherein the mini-tabs contain specific amounts of 180 gm of levodopa, 60 mg of microcrystalline cellulose, 30mg of sodium starch glycolate, 30mg of pre-gelatinized starch, 3.62 mg of magnesium stearate (see [0287]-[0289]), 100mg of carbidopa, 70mg of microcrystalline cellulose, 10mg of sodium starch glycolate, 20mg of pre-gelatinized starch, and 3mg of magnesium stearate (see [0302]-[0303]). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the structure, specific ingredients, and specific amounts which makes up the formulation must be clearly and positively specified in order to place one of skill in the art in possession of the claimed tablets with the desired properties. It is precisely this structure, specific ingredients, and specific amounts, which determines the desired properties and without which, one could not replicate the invention.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 13, 16, 21-23, 25-26, 33, 35, 47-48, 53-54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recitation of “lag time…using a USP2 Paddles” attempts to define the subject matter in terms of the result to be achieved, namely by pharmacokinetic parameters, without providing the technical features necessary for achieving this result. Said pharmacokinetic parameters, although measurable by the skilled person, are not suitable for unambiguous characterization of a dosage form due to the inherent variation among different subjects and different testing conditions, which make it impossible to distinguish the subject matter claimed from the prior art. 
For compact prosecution purposes, the examination for said claim has been based on what the examiner considered the technical features referring to said claim, i.e., 25-75% levodopa, 15-50% of superdisintergrant, 10-50% excipients (see claim 33) and 25-75% DOPA decarboxylase inhibitor, 15-50% of superdisintegrant, 10-50% excipients (see claim 35), soluble or erodible coating (see claim 55).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 12-13, 16, 21-23, 25-26, 33, 35, 47-48, 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al (US 2003/0224045) in view of DEVANE et al (US 2008/0118556), JAIN et al (Recent technologies in pulsatile drug delivery systems, Biomatter, 1:1, (2011), pg. 57-65), HIRSH et al (US 2003/0035839), and VIRRKI et al (US 6,500,867).
	HAN teaches a composition comprising of: a coating of immediate levodopa and carbidopa can be added to the outside of the controlled release tablet core of levodopa and carbidopa (see [0026]; [0070]; and Example 1), wherein there would be a very short lag time before the immediate carbidopa is released, then followed by the second pulsate of controlled release levodopa, which would have a longer lag time, since it had to wait until the immediate release coating is dissolved.  Additional disclosures include: particles (see [0032]), which reads on multiparticulate dosage form, and the particles can be compressed into tablets (see [0042]), or granules with diameter of 0.5-2mm (see [0036]), which reads on mini-tablets; controlled release coatings can be added to any structures to create a controlled release particle (see [0035]), such as ethylcellulose (see [0046]-[0055]), wherein the release profile can be altered by increasing or decreasing the thickness of the coating (see [0046]; [0058]), which is the same method of controlling the lag time and release rate as disclosed by Applicant (see Fig 2-8 using different percentage of ethylcellulose); pore-formers (see [0038]), such as hydroxypropyl methylcellulose (see [0038]), is used so the release of the active agent can be further influenced, i.e., adjusted to a desired rate, by the addition of one or more release-modifying agent (see [0037]); excipients and disintegrating agents (see [0019]).
	HAN does not explicitly teach lag time; or lag time between 2-8 hours; or mini-tablets.  
	DEVANE teaches the prior at had known that the duration of lag time may be varied by altering the amount and/or composition of the modified release coating or by altering the amount and/or composition of the modified release matrix material utilized to achieve the desired release profile (see [0040]). Thus, the duration of the desired lag time can be designed to mimic a desired plasma profile. Additional disclosures include: combination of carbidopa and levodopa (see title) and derivatives thereof (see [0002]); levodopa relieves symptom of Parkinson’s disease and carbidopa inhibits the decarboxylation of peripheral levodopa, making more levodopa available for transport to the brain ([0012]); first component is rapidly release can have a time delay (delayed release) (see [0038]); the second component can also have a delayed release profile (see [0039]); polymer coating (see [0065]); multiparticulates (see [0047]), wherein the particles can be compressed into mini-tablets (see [0067]; and claims 25) and can be contained in a capsule (see [0067]; and claims 25); drug release in bimodal or multimodial manners (see abstract); time release characteristics for the delivery of the combination may be varied by modifying the composition of each component, including excipients and coatings (see [0061]).
	JAIN teaches the prior art had known of pulsated drug delivery systems, wherein a tablet core coated with ethyl cellulose resulted in a pulsatile release of drug.  The lag time increases with increasing coating thickness and hardness of the core table (see pg. 2, 2nd col). The lag time is essential for the drugs that undergo degradation in gastric acidic medium (e.g., peptide drug) and irritate the gastric mucosa or induce nausea and vomiting. Targeting a drug to distal organ of gastro-intestinal tract (GIT) like colon requires that the release is prevented in the two-third portion of the GIT. The drugs that undergoes first-pass metabolism, resulting in reduced bioavailability, altered steady-state levels of drug and metabolite and potential food drug interaction, require delayed released of the extent possible. Thus, it’s obvious to make a delayed release composition to avoid first-pass metabolism.
HIRSH teaches avoiding first pass metabolism (see [0003]) by making the composition intraoral, which is sublingual (see [0013]), for rapid onset and avoidance of first pass metabolism, and an delayed release oral component that is delayed for 0.5-12 hours (see [0060]), such as 2-4 (see [0088]) and 2 hour delayed release (see [0170]).  
VIRKKI teaches the bioavailability of carbidopa increases when carbidopa is added separately from levodopa and entacapone, such as in the form of granules (see col. 2, line 33-62), which can read on mini-tablets and further in the form of tablets and capsules.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using coatings to have lag times (delayed release) of both drugs particles, including derivatives. The person of ordinary skill in the art would have been motivated to make those modifications, because it would prevent irritation of the gastric mucosa and prevent first-pass metabolism, and reasonably would have expected success because delayed release drug technologies are well-known in the pharmaceutical industry and DEVANE teaches delayed release can be in both components.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate the particulates into mini-tabs with delayed-release coatings. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow for easy administration of the drugs, and reasonably would have expected success because mini-tablets are known in the pharmaceutical industry.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate carbidopa separately from the levodopa drug in HAN. The person of ordinary skill in the art would have been motivated to make those modifications, because it could increase the bioavailability of carbidopa, and reasonably would have expected success because the references dealt in the same field of endeavor, such as pharmaceutical drugs.
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the lag times to avoid first pass-metabolism, such as 2-4 hours delayed, the lag time release of enough DOPA prior to levodopa release to protect the levodopa drug from decarboxylation, such as 10-60 minutes prior to the release of levodopa, desire drug release profile, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that the claimed compositions only release active ingredients after lag times of 2-8 hours after oral ingestion. No active ingredients are released until at least two hours post administration. As a result, no active ingredients are in "immediate release" form. In contrast, both Han and Devane require that portions of the total amounts of the active ingredients are in immediate release form. Modifying the Han or Devane compositions to exclude an immediate release component would render those compositions unsatisfactory for their intended purpose -to provide both immediate and sustained release of levodopa to treat Parkinson's patients. See, e.g., Han at Abstract; Devane at paragraph [0042]. The rejection should be withdrawn for at least this reason. "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." MPEP 2143.0l(V). The remaining references also fail to provide any motivation to modify the Han or Devane oral compositions as required to arrive at a claimed composition. Jain is cited merely for its general disclosure of delayed-release dosage forms. Action at 6. Hirsch is cited only for its general disclosure of intraoral or sublingual dosage forms for rapid onset and for avoiding first pass metabolism. Id at 7. Virkki is cited only for its disclosure that carbidopa bioavailability increases when it is added separately from levodopa and entacapone in the making of an oral composition. Id Those of ordinary skill in the art would not have arrived at any levodopa-containing composition that lacks an immediate release component and the rejection should be withdrawn for at least this reason.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using coatings to have lag times (delayed release) of both drugs particles, including derivatives. The person of ordinary skill in the art would have been motivated to make those modifications, because it would prevent irritation of the gastric mucosa and prevent first-pass metabolism, and reasonably would have expected success because delayed release drug technologies are well-known in the pharmaceutical industry and DEVANE teaches delayed release can be in both components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618